Citation Nr: 0112748	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of surgeries performed at a VA 
medical center in October 1998 and December 1998. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1961 to 
August 1964, appealed that decision to the Board.


REMAND

This appeal arises out of the veteran's claim that he 
incurred an additional disability as a consequence of 
surgical procedures performed in October and December 1998 by 
the Hines VA Medical Center (VAMC).  The record reveals that 
the veteran underwent surgery at the VAMC in October 1998 for 
a takedown of a Hartmann colostomy.  In December 1998, he 
underwent a ileostomy takedown.  Since the surgeries, the 
veteran maintains that he developed peristaltic evacuations, 
in which he essentially has little or no control of his 
bowels.  

Under VA law a veteran is entitled to benefits under 
38 U.S.C.A. § 1151 for an additional disability that did not 
result from the veteran's willful misconduct, but was 
proximately caused by hospital care, medical or surgical 
treatment, or examination furnished by VA, which care 
treatment or examination was careless, negligent, lacking 
proper skill erring judgment or otherwise similarly faulty, 
or which was an event not reasonably foreseeable.  (West 1991 
& Supp. 2000). 

A review of the record reveals that in January 1998 the 
veteran appeared at the emergency room of Oak Park Hospital 
with complaints of abdominal pain beginning two weeks 
previously.  The Report of Operation relates that an 
emergency exploratory laparotomy with a Hartmann's resection 
was performed.  The veteran was given a postoperative 
diagnosis of an extensive fecal and septic peritonitis 
secondary to perforated sigmoid diverticulitis.   

In October 1998 the veteran was treated at the Hines VAMC for 
a takedown of the Hartmann colostomy.  The discharge summary 
report states that during the operation the size of the stump 
was found to be inadequate for appropriate closure.  The 
report relates that, as a result of this, an ileostomy and an 
anal pull-through were done.  

In December 1998 the veteran was again treated in the Hines 
VAMC for an ileostomy takedown.  The discharge summary report 
provides a history, including as to the colostomy takedown 
performed in October 1998, which procedure was noted as 
having been complicated by an enterotomy secondary to severe 
adhesions and an ileostomy was required.  The report also 
reflects that the ileostomy takedown with pre-operative 
proctoscope and flex sigmoidoscopy was performed at this 
time.  The report reflected that the veteran tolerated the 
operation without any difficulties and that his post-
operative course was uncomplicated.  

A summary of the veteran's follow-up visits show that the 
veteran reported experiencing diarrhea and some incontinence 
as early as the end of December 1998.  In February 1999, the 
veteran first complained of having episodes of ten to 
fourteen stool each evening between 6 P.M. and 11 P.M.  

The veteran specifically claims that during surgery at Hines 
VAMC his stump was torn and shortened by a malfunction of the 
EEA, an inadequate anastomosis, and technical difficulties 
with the stapling device, or a combination of these.  

The Board has thoroughly reviewed the evidence of record and 
finds that there may be additional pertinent VA treatment 
records, which have not yet been associated with the claims 
file.  In particular, in the veteran's substantive appeal, 
dated in June 2000, the veteran refers to surgical reports 
from VAMC Hines dated in October 1998, which state "the 
posterior aspect of our planned anastomosis had failed and 
the anastomosis was inadequate."  Further, the veteran 
references hand-written progress notes of the same date, 
which relate "Complications: Malfunction of EEA. (Failed 
Anastomosis)."  In addition, the veteran refers to a 
surgical report dated in December 1998 which states the 
procedure performed at that time, "was complicated by 
enterotomies in addition to technical difficulties with the 
stapling device."  The Board notes that these medical 
records are not presently part of the veteran's claims file, 
and are not listed as having been considered by the RO in the 
supplemental statement of the case or the rating decision.  
Given the potential significance of these records to the 
matter under consideration in this claim, the Board finds 
that efforts should be made to ascertain these medical 
records.  

Furthermore, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board is of the 
opinion that it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)). 

In addition to ensuring compliance with the notice and duty 
to assist provisions contained in the VCAA, the Board finds 
that the following assistance must be rendered to comply with 
the new law.  The Board finds that it is essential that the 
entire record of treatment for the veteran at the Hines VAMC, 
particularly those records dated from January 1998 to the 
present, be associated with the veteran's claims file.  
Additionally, the Board finds that the RO should obtain an 
opinion from a Board of two physicians to examine the 
relevant treatment records, as well as the reports relating 
to the surgical procedures performed on the veteran, and 
offer an opinion as to whether the veteran developed 
additional disability from the VA surgery, due to the 
negligence of VA surgeons.

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied. 

2.  The RO should contact the Hines VAMC, 
and request a complete set of any and all 
records pertaining to the surgery and 
treatment of the veteran from January 
1998 to the present.  The request for 
such records should be made part of the 
record.  If such records are unavailable, 
the record should clearly reflect that 
fact and include the specific reason why 
they are not available.  

3.  After completing the request in 
paragraph 1 above, and after obtaining 
the complete set of treatment records 
requested in paragraph 2, the veteran's 
claims file should be referred to the 
Director at an appropriate or convenient 
VA medical center for review.  That 
physician is to designate two appropriate 
specialists to review the veteran's 
claims file and all medical records 
contained therein, with particular 
emphasis placed on records dated from 
January 1998 to the present.  Each doctor 
is requested to provide an opinion as to 
the following:  (1) Did the veteran 
sustain additional disability, to include 
multiple peristaltic evacuations, as a 
result of VA hospital care, medical or 
surgical treatment, or examination in 
October 1998 and December 1998; and if 
so, did such additional disability result 
from carelessness, negligence, lack of 
proper skill, error in judgment or 
similar fault on the part of the VA, or 
was the development of additional 
disability part of the necessary 
consequence of the surgical treatment; 
and (2) Are multiple peristaltic 
evacuations a part of the natural 
progression of the disability for which 
the veteran underwent surgery in October 
1998 and December 1998.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished 
another Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000). 



